Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Detailed Action
Restriction/Election
Applicant's election with traverse of group I, claims 1-12 in the reply filed on 02/22/22 is acknowledged.  Applicant’s election of species, glycerine, maltodextrin, sodium stearate and the anionic isethionate and anionic taurate surfactant is also acknowledged. The traversal is on the ground(s) that there will not be search burden on the office.  This is not found persuasive because search of process claims will not yield search for the composition claims and various species are distinct in nature and search of one species will not yield another species. Therefore there will be search burden on the office searching with various search strings in different classes and subclasses. 
The requirement is still deemed proper and is therefore made FINAL.
Claims 13-15 are  withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 02/22/22.

Claim Rejections - 35 USC § 112, indefiniteness 

	The following is a quotation of 35 U.S.C. 112(b):

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 6 is  rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. Claim 6 recites the limitation “in particular” which makes the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
	
Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 10 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Hamersky et al. (US PG Pub. 2020/0093710A1).
Hamersky teaches conditioner (for cosmetics) compositions that are formulated as solid structures that include porous foams (see paragraph 3). Hamersky teaches  polyhydric low molecular weight alcohols comprising glycerin (glycerol) (C3), diglycerin, propylene glycol (C3), and butylene glycol (C4) (see paragraph 194) at from about 5 wt % to about 15 wt % (paragraph 192). Hamersky also teaches fatty alcohols from about 14 to about 30 carbon atoms (see paragraph 183) at from about 10 wt % to about 20 wt % of the composition (including cetyl alcohol and stearyl alcohol (paragraph 184)). Hamersky specifically teaches cetyl alcohol at 9.98 wt % of the composition (see table 3, example 4). Hamersky also teaches carboxylic acids to be included as ingredients in the composition (see paragraph 193) such as polyacrylic acid (see paragraph 195) (which can be Co12,15,1s.. depending on the number of monomers). Hamersky also teaches compositions to include a matrix material comprising a polysaccharide including modified corn starch and dextrins (see claim 6 of Hamersky) that is to be included in the matrix material. Examples given are about 5 wt %, 10 wt % and 21wt % by total weight of the particle (see paragraph 117). Use of cationic and anionic surfactant is taught in [0059] and [0165] in an amount ranging from about 5% to about 10wt. %.
It would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to have utilized a solid cosmetic composition comprising at least one polyhydric alcohol such as glycerol, cetyl alcohol, a polysaccharide and a surfactant and come to the claimed invention because combining prior art elements according to the known methods would have provided predictable results of obtaining a cosmetic composition, see MPEP 2143 (I)(A). The amount of the alcohol and surfactant overlaps with the claimed amount and thus creates case of obviousness because in the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976);see MPEP 2144.05(I).The hardness and shore A value of the solid composition would be obvious to the composition because the prior art makes obvious the claimed components such as glycerol, surfactant, alcohol and polysaccharide in an overlapping amount.
Claims 4-9 are rejected under 35 U.S.C. 103 as being unpatentable over Hamersky et al. (US PG Pub. 2020/0093710A1) in view of Segalen- Guiraud et al. (WO 2019/001940, presented in IDS), Terrisse et al. (US PG Pub. 2017/0181951A1) and Thiessies et al. (US PG Pub. 2014/0378363A1).
Hamersky does not teach use of anionic isethionate surfactant and taurate surfactant.
Hamersky also does not teach use of stearic acid or sodium stearate or palmitate.
Segalen teaches composition used for cleansing or removing makeup from keratin materials, comprises anionic surfactant chosen from isethionic acid derivatives, anionic surfactant chosen from glutamic acid derivatives, amphoteric surfactant, and fillers, see title. Segalen et al. solid composition comprising isethionate acid derivative, see abstract. The isethionic acid derivative(s) or its salts are chosen from acyl isethionic acid or its salts, preferably chosen from sodium lauroyl methyl isethionate, sodium methyl isethionate and sodium cocoyl isethionate. See page 7, lines 32. The amount disclosed is from 1% to 60%, see page 7, lines 29-32. 
Terrisse et al. teaches anhydrous foaming composition wherein the taurates are used, as taurates, of the sodium salt of palm kernel oil methyltaurate, sold under the name Hostapon CT Pate.RTM. by Clariant; N-acyl-N-methyltaurates, such as sodium N-cocoyl-N-methyltaurate, sold under the name Hostapon LT-SF.RTM. by Clariant or sold under the name Nikkol CMT-30-T.RTM. by Nikkol, or sodium palmitoyl methyltaurate, sold under the name Nikkol PMT.RTM. by Nikkol., see title and [0072]. The reference also teaches  use of anionic surfactants sucha s isethionates and taurates, see claim 8. The article is partially or completely soluble in water and it constitutes a foaming product used for cleansing the skin and hair and/or removing makeup from the skin and/or as scrubbing product, see abstract. 
Thiessies teaches soap products with reduced content of fatty acids, see title. The reference teaches use of anionic surfactants such as acyl taurides, acyl isethionates for use on human body, see [0032] through [0037]. Use of sodium palmate and sodium palm stearate and sodium olivate are taught in examples, see [0366].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have utilized the known anionic surfactants such as isethionates and taurates and sodium stearates or plamitates into the solid cosmetic composition of Hamersky et al. One of ordinary skill would have been motivated to do so because Hamersky teaches use of anionic or cationic surfactants and Segalen teaches composition used for cleansing or removing makeup from keratin materials, comprises anionic surfactant chosen from isethionic acid derivatives, anionic surfactant chosen from glutamic acid derivatives, amphoteric surfactant, and fillers, Terrisse et al. teaches anhydrous foaming composition wherein the taurates are used, as taurates where the article is partially or completely soluble in water and it constitutes a foaming product used for cleansing the skin and hair and/or removing makeup from the skin and/or as scrubbing product and Thiessies teaches soap products with reduced content of fatty acids comprising sodium stearate and palmitate to be used on human body. Thus the references teach the known surfactants used in cosmetic preparations to be used on keratin surfaces and used on human body.

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Hamersky et al. (US PG Pub. 2020/0093710A1) in view of Piriyaprasarth et al. (Thai Journal of Agricultural Science 2011;44(5):35-41).
Hamersky does not teach the composition in the form of a pen or a piece.
Piriyaprasarth et al. disclose soap bar formulations, hence solid soap cosmetic compositions, comprising 30%, 35%, 50% and 60% glycerin in formulations 1-7 and 12-18 (see Table 1, page 37; page 36 Preparation of Soap Bar). Piriyaprasarth et al. pouring the soap solution into molds thus making “pieces” (Page 36, Preparation of Soap Bar). Piriyaprasarth et al. disclose measuring the hardness with a penetrometer (page 36, Evaluation of Physical Properties of Soap Bar) and disclose a range of values in Table 2:
It would have been obvious to one of ordinary skill to have utilized the known form of composition as taught by Piriyaprasarth et al. because Piriyaprasarth et al. discloses soap bar formulations, and  pouring the soap solution into molds thus making “pieces”. Since the composition of Hamersky comprises glycerol, one of ordinary skill would have made composition in the form of pieces which was a known form for solid cosmetic composition as taught by Piriyaprasarth et al.

Nonstatutory double patenting rejection
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-12 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-8 of copending Application No. 16/917390 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because instant claims recite a solid hair cosmetic composition comprising - based on the total weight of the cosmetic composition -a) from about 30.0 to about 60.0 % by weight of at least one polyhydric alcohol, and optionally: b) from about 15.0 to about 50.0% by weight of at least one surfactant, c) from about 0.1 to about 15.0.% by weight of at least one saturated or unsaturated, branched or unbranched C8-C30 alcohol and/or a saturated or unsaturated, branched or unbranched C8-C30 carboxylic acid and/or a salt of a saturated or unsaturated, branched or unbranched C8-C30 carboxylic acid, and d) from about 0.1 to about 20.0% by weight of at least one polysaccharide. The copending claims recite a solid cosmetic composition comprising- based on the total weight of the cosmetic composition- a) from about 15.0 to about 50.0% by weight of at least one surfactant, b) from about 10.0 to about 60.0% by weight of at least one polyhydric C2 – C6 alcohol, c) from about 0.1 to about 10.0% by weight of at least one saturated or unsaturated, branched or unbranched C8 – C30 alcohol and/or a saturated or unsaturated, branched or unbranched C8 - C30 carboxylic acid and/or a salt of a saturated or unsaturated, branched or unbranched C8 - C30 carboxylic acid, and d) from about 0.1 to about 20% by weight of at least one polysaccharide selected from o starch fractions and/or derivatives of starches, and/or o cellulose and/or cellulose derivatives. The comprising language of the instant claims do not exclude reading cellulose into the claims and the solid cosmetic composition comprising polyhydric alcohol, surfactant, branched alcohol and polysaccharide reads on the instant claims.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 1-3, 6-10 and 12 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-2, 4-5, 7 and  11 of copending Application No. 16/924586 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because instant claims recite a solid hair cosmetic composition comprising - based on the total weight of the cosmetic composition -a) from about 30.0 to about 60.0 % by weight of at least one polyhydric alcohol, and optionally: b) from about 15.0 to about 50.0% by weight of at least one surfactant, c) from about 0.1 to about 15.0.% by weight of at least one saturated or unsaturated, branched or unbranched C8-C30 alcohol and/or a saturated or unsaturated, branched or unbranched C8-C30 carboxylic acid and/or a salt of a saturated or unsaturated, branched or unbranched C8-C30 carboxylic acid, and d) from about 0.1 to about 20.0% by weight of at least one polysaccharide. The copending claims recite a solid hair cosmetic composition comprising - based on the total
weight of the cosmetic composition - a) from about 30.0 to about 60.0 % by weight of at least one polyhydric alcohol, b) from about 0.1 to about 15.0% by weight of at least one cationic surfactant, wherein the at least one cationic surfactant comprises an alkylquat, an esterquats, a quaternary imidazoline, an amidoamine and/or a cationized amidoamine, or a combination thereof, and wherein the at least one cationic surfactant comprises a hydroxypropyltrimonium inulin. re) from about 0.1 to about 20.0.% by weight of at least one saturated or unsaturated, branched or unbranched C8-C30 alcohol and/or a saturated or unsaturated, branched or unbranched C8-C30 carboxylic acid and/or a salt of a saturated or unsaturated, branched or unbranched C8-C30 carboxylic acid, and d) from about 0.1 to about 40.0% by weight of at least one polysaccharide. The solid cosmetic composition comprising polyhydric alcohol, surfactant, branched alcohol and polysaccharide reads on the instant claims. The specific surfactant reads on the generically claimed instant surfactant.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 1-3 and 6-12 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-17 of copending Application No. 16/926386 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because instant claims recite a solid hair cosmetic composition comprising - based on the total weight of the cosmetic composition -a) from about 30.0 to about 60.0 % by weight of at least one polyhydric alcohol, and optionally: b) from about 15.0 to about 50.0% by weight of at least one surfactant, c) from about 0.1 to about 15.0.% by weight of at least one saturated or unsaturated, branched or unbranched C8-C30 alcohol and/or a saturated or unsaturated, branched or unbranched C8-C30 carboxylic acid and/or a salt of a saturated or unsaturated, branched or unbranched C8-C30 carboxylic acid, and d) from about 0.1 to about 20.0% by weight of at least one polysaccharide. The copending claims recite 1. Solid hair cosmetic composition comprising - based on the total weight of the cosmetic composition - a) from about 0.1 to about 40.0% by weight of at least one polysaccharide, wherein at least one polysaccharide is starch from corn, rice, potato or tapioca; modified starch; and/or a dextrin, and optionally: b) from about 10.0 to about 60.0% by weight of at least one polyhydric alcohol, c) from about 0.1 to about 15.0% by weight of at least one cationic surfactant, and d) from about 0.1 to about 15.0% by weight of at least one saturated or unsaturated, branched or unbranched C8-C30 alcohol and/or a saturated or unsaturated, branched or un-branched C8-C39 carboxylic acid and/or a salt of a saturated or unsaturated, branched or un-branched C8-C30 carboxylic acid. The solid cosmetic composition comprising polyhydric alcohol, surfactant, branched alcohol and polysaccharide reads on the instant claims. The specific surfactant reads on the generically claimed instant surfactant.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SNIGDHA MAEWALL whose telephone number is (571)272-6197.  The examiner can normally be reached on Monday thru Friday; 8:30 AM to 5PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frederick Krass can be reached on 571-272-0580.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SNIGDHA MAEWALL/
Primary Examiner, Art Unit 1612